Title: To Thomas Jefferson from Thomas Barclay, 20 November 1791
From: Barclay, Thomas
To: Jefferson, Thomas


Lisbon, 20 Nov. 1791. He has hired a vessel to take him to Tangier and expects to leave in five or six days. The Portuguese government first ordered passage for him on one of their vessels and then inexplicably rescinded the order.—He has written to the Basha of Tangier, the Emperor’s secretary [Francisco] Chiappe, and the Venetian consul at Tangier. He is anxious to leave Lisbon because of reports that the Emperor’s vessels are cruising in the Atlantic and that an American vessel which left Madeira on 29 Sep. is missing. An armed Moroccan ship was seen in the track between Madeira and Lisbon in the beginning of October.
